                                                    Case 2:20-cv-00612-JCM-BNW Document 27
                                                                                        26 Filed 08/07/20
                                                                                                 08/05/20 Page 1 of 4
                                                                                                                    5



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2
                                                    GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                5   Facsimile: (702) 792-9002
                                                    Email: swanise@gtlaw.com
                                                6
                                                    CASEY SHPALL, ESQ.*
                                                7
                                                    *Admitted Pro Hac Vice
                                                8   GREENBERG TRAURIG, LLP
                                                    1144 15th Street, Suite 3300
                                                9   Denver, Colorado 80202
                                               10   Telephone: (303) 572-6500
                                                    Email: shpallc@gtlaw.com
                                               11
                                                    Counsel for Defendants
                                               12
GREENBERG TRAURIG, LLP




                                               13                        IN THE UNITED STATES DISTRICT COURT
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14                              FOR THE DISTRICT OF NEVADA
                           Suite 600




                                               15   DOROTHY HARRIS,                                     CASE NO. 2:20-cv-00612-JCM-BNW
                                               16
                                                                                  Plaintiff,
                                               17                                                       STIPULATION TO STAY DISCOVERY
                                                             v.
                                               18                                                        AND ALL PRETRIAL DEADLINES

                                               19   C. R. BARD, INC. and BARD
                                                    PERIPHERAL VASCULAR, INC,
                                               20
                                                                                      Defendants.
                                               21

                                               22

                                               23           Plaintiff Dorothy Harris (“Plaintiff”) and Defendants C. R. Bard, Inc. and Bard
                                               24   Peripheral     Vascular,   Inc.     (“Defendants”   and   collectively   with   Plaintiff,     the
                                               25   “Parties”), pursuant to Fed. R. Civ. P. 26(c) and (d) and LR IA 6-2, respectfully request that
                                               26   this Court temporarily stay discovery and all pretrial deadlines until August 29, 2020 while
                                               27   the Parties pursue settlement discussions. In support thereof, the Parties state as follows:
                                               28   ///

                                                                                                    1
                                                    ACTIVE 51812442v2
                                                    Case 2:20-cv-00612-JCM-BNW Document 27
                                                                                        26 Filed 08/07/20
                                                                                                 08/05/20 Page 2 of 4
                                                                                                                    5



                                                1                   1.    This case was part of the Multi-District Litigation proceeding In re:
                                                2           Bard IVC Filters Product Liability Litigation, pending before Senior Judge David
                                                3           Campbell of the District of Arizona.
                                                4                   2.    Plaintiff alleges experiencing complications following the implantation
                                                5           of a Bard Inferior Vena Cava (“IVC”) filter, a prescription medical device. She has
                                                6           asserted three strict products liability counts (manufacturing defect, information defect
                                                7           (failure to warn) and design defect), six negligence counts (design, manufacture,
                                                8           failure to recall/retrofit, failure to warn, negligent misrepresentation and negligence
                                                9           per se), two breach of warranty counts (express and implied), two counts sounding in
                                               10           fraud (fraudulent misrepresentation and fraudulent concealment), an unfair and
                                               11           deceptive trade practices count, and a claim for punitive damages.
                                               12                   3.    Defendants deny the allegations contained in the Complaint.
GREENBERG TRAURIG, LLP




                                               13                   4.    After four years, the completion of general issue discovery, and the
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14           conduct or three bellwether trials, Judge Campbell ordered that cases, which have not
                           Suite 600




                                               15           settled or are not close to settling, be transferred or remanded to the appropriate
                                               16           jurisdictions around the country for case-specific discovery and trial. As a part of that
                                               17           process, he established a “track” system, wherein certain cases were placed on tracks
                                               18           either to finalize settlement paperwork, continue settlement negotiations, or be
                                               19           remanded or transferred.
                                               20                   5.    This case was transferred to this Court on March 31, 2020 because at the
                                               21           time it was not close to settling. But, since that date, the Parties have engaged in further
                                               22           settlement discussions. The Parties believe that a stay is necessary to conserve their
                                               23           resources and attention so that they may attempt to resolve this case and those of two
                                               24           other plaintiffs represented by Plaintiff’s counsel with cases pending before this Court.
                                               25                   6.    Accordingly, the Parties request that this Court issue an order staying
                                               26           discovery and pretrial deadlines until August 29, 2020 to allow the Parties time to
                                               27           continue to engage in settlement discussions. This will further facilitate settlement
                                               28           discussions and prevent unnecessary expenditures of the Parties and judicial

                                                                                                     2
                                                    ACTIVE 51812442v2
                                                    Case 2:20-cv-00612-JCM-BNW Document 27
                                                                                        26 Filed 08/07/20
                                                                                                 08/05/20 Page 3 of 4
                                                                                                                    5



                                                1           resources as well as place this case on a similar “track” as the MDL cases Judge
                                                2           Campbell determined should continue settlement dialogue.
                                                3                   7.       A district court has broad discretion over pretrial discovery
                                                4           rulings. Crawford-El v. Britton, 523 U.S. 574, 598 (1998); accord, Republic of
                                                5           Ecuador v. Hinchee, 741 F.3d 1185, 1188-89 (11th Cir. 2013); Thermal Design, Inc. v.
                                                6           Am. Soc’y of Heating, Refrigerating & Air-Conditioning Engineers, Inc., 755 F.3d
                                                7           832, 837 (7th Cir. 2014); see also, Cook v. Kartridg Pak Co., 840 F.2d 602, 604
                                                8           (8th Cir. 1988) (“A district court must be free to use and control pretrial procedure in
                                                9           furtherance of the orderly administration of justice.”).
                                               10                   8.       Under Federal Rules of Civil Procedure 26(c) and 26(d), a court may
                                               11           limit the scope of discovery or control its sequence. Britton, 523 U.S. at
                                               12           598. Although settlement negotiations do not automatically excuse a party from its
GREENBERG TRAURIG, LLP




                                               13           discovery obligations, the parties can seek a stay prior to the cutoff date. Sofo v. Pan-
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                               14           American Life Ins. Co., 13 F.3d 239, 242 (7th Cir. 1994); see also, Wichita Falls Office
                           Suite 600




                                               15           Assocs. V. Banc One Corp., 978 F.2d 915, 918 (5th Cir. 1993) (finding that a “trial
                                               16           judge’s decision to curtail discovery is granted great deference,” and noting that the
                                               17           discovery had been pushed back a number of times because of pending settlement
                                               18           negotiations).
                                               19                   9.       Facilitating the efforts of parties to resolve their disputes weighs in favor
                                               20           of granting a stay. In Coker v. Dowd, 2:13-cv-0994-JCM-NJK, 2013 U.S. Dist. LEXIS
                                               21           201845, at *2-3 (D. Nev. July 8, 2013), the parties requested a 60-day stay to facilitate
                                               22           ongoing settlement negotiations and permit them to mediate global settlement. The
                                               23           Court granted the stay, finding the parties would be prejudiced if required to move
                                               24           forward with discovery at that time and a stay would potentially prevent an
                                               25           unnecessary complication in the case. Id. at *3. Similarly, the Parties in the present
                                               26           case are engaged in ongoing comprehensive settlement negotiations with Plaintiff and
                                               27           the other two plaintiffs represented by Plaintiffs’ counsel.
                                               28   ///

                                                                                                       3
                                                    ACTIVE 51812442v2
                                                    Case 2:20-cv-00612-JCM-BNW Document 27
                                                                                        26 Filed 08/07/20
                                                                                                 08/05/20 Page 4 of 4
                                                                                                                    5



                                                1                   10.   The Parties agree that the relief sought herein is necessary to handle the
                                                2           case in the most economical fashion yet allow sufficient time to schedule and complete
                                                3           discovery if necessary, consistent with the scheduling obligations of counsel. The
                                                4           relief sought in this Motion is not being requested for delay, but so that justice may be
                                                5           done.
                                                6           WHEREFORE, Plaintiff and Defendants respectfully request the Court’s approval of
                                                7   this stipulation to stay discovery and all pretrial deadlines until August 29, 2020 to allow the
                                                8   Parties to conduct ongoing settlement negotiations.
                                                9           IT IS SO STIPULATED
                                               10           Respectfully submitted on August 5, 2020.
                                               11           WENDT LAW FIRM, P.C.                              GREENBERG TRAURIG, LLP
                                               12
                                                     By:       /s/ Samuel M. Wendt                      By:      /s/ Eric W. Swanis
GREENBERG TRAURIG, LLP




                                               13           SAMUEL M. WENDT, ESQ.*                            ERIC W. SWANIS, ESQ.
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                            *Admitted Pro Hac Vice                            Nevada Bar No. 6840
                                               14
                           Suite 600




                                                            sam@wendtlaw.com                                  swanise@gtlaw.com
                                               15           4717 Grand Avenue, Suite 130                      10845 Griffith Peak Drive, Suite 600
                                                            Kansas City, Missouri 64112                       Las Vegas, Nevada 89135
                                               16
                                                            PETER C. WETHERALL, ESQ.                           CASEY SHPALL, ESQ.*
                                               17
                                                            WETHERALL GROUP LTD.                               *Admitted Pro Hac Vice
                                               18           Nevada Bar No. 4414                                GREENBERG TRAURIG, LLP
                                                            pwetherall@wetherallgroup.com                      1144 15th Street, Suite 3300
                                               19           9345 West Sunset Road, Suite 100                   Denver, Colorado 80202
                                               20           Las Vegas, Nevada 89148                            Telephone: (303) 572-6500
                                                                                                               Email: shpallc@gtlaw.com
                                               21           Counsel for Plaintiff
                                                                                                               Counsel for Defendants
                                               22

                                               23                                                 IT IS SO ORDERED.
                                               24

                                               25
                                                                                                 BRENDA WEKSLER
                                               26                                                United States Magistrate Judge
                                               27
                                                                                                  Dated this ____
                                                                                                             6th of August 2020.
                                               28

                                                                                                    4
                                                    ACTIVE 51812442v2
